Citation Nr: 0712002	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee with patellectomy and arthritic changes, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of 
injury to left little finger, currently evaluated as non-
compensably (zero percent) disabling.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for ulcerative colitis.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for chondromalacia of 
the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

As will be discussed in the decision below, in addition to 
the captioned issues, the Board has determined that a 
separate 10-percent rating is warranted for arthritis of the 
left knee, a disability previously included as part of the 
service-connected left knee disability at issue.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by no 
worse than moderate subluxation or lateral instability.

2.  Arthritis of the left knee causes pain, with motion 
limited to 125 degrees of flexion.

3.  The veteran's left little finger disability causes slight 
tenderness and limited flexion to about 40 degrees in the 
proximal interphalangeal joint.

4.  By an April 1994 rating decision, the RO denied service 
connection for ulcerative colitis; the veteran did not appeal 
the denial of service connection.  

5.  The evidence received since the April 1994 rating 
decision is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.

6.  By a May 1974 decision, the Board denied service 
connection for chondromalacia patella of the right knee.

7.  The evidence received since the May 1974 Board decision 
is either cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's chondromalacia of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5257 (2006).

2.  A 10 percent rating for arthritis of the left knee is 
warranted separate from the 20 percent rating awarded under 
Diagnostic Code 5257.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.7a, 
Diagnostic Codes 5003, 5260, 5261 (2006). 

3.  The criteria for an increased rating for the veteran's 
residuals of injury to left little finger have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5227 (2006).

4.  The April 1994 RO decision that denied entitlement to 
service connection for ulcerative colitis is final; new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for ulcerative colitis has 
not been presented.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 20.1103 (1993); 38 C.F.R. §§ 3.102, 3.156 (2006).

5.  The May 1974 Board decision that denied entitlement to 
service connection for chondromalacia of the right knee is 
final; new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
ulcerative colitis has not been presented.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 19.104 (1973); 
38 C.F.R. §§ 3.102, 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
and December 2002.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought (including the 
need for new and material evidence and the need for evidence 
on the underlying claims of service connection), what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran identify any medical evidence he had pertaining to 
his claim so that VA could obtain it on his behalf.  Because 
the veteran's claims hinge on medical evidence, the Board 
finds that VA was in compliance with the fourth prong of 
38 C.F.R. § 3.159(b)(1).  The RO also provided a statement of 
the case (SOC) reporting the results of its review and the 
text of the relevant portions of the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date with respect to the service connection claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
because the veteran's claims to reopen will be denied, these 
"downstream" questions are not now before the Board.  
Consequently, a remand of a service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of his 
claims.  Some private treatment records were unavailable 
because, as reported by the providers, they had been 
destroyed after the obligatory period of retention.  The 
veteran's Social Security Administration (SSA) records have 
not been obtained; however the Board finds that their 
inclusion in the record is not needed to decide any of these 
claims.  This is so because the evidence of record clearly 
establishes that the veteran's SSA disability is related to 
an industrial accident that occurred well after his military 
service, and is unrelated to the instant claims.  VA has no 
duty to inform or assist that was unmet.

II.  Increased ratings claims

The veteran is currently service-connected for chondromalacia 
of the left knee with patellectomy and arthritic changes, 
evaluated as 20 percent disabling, and residuals of injury to 
left little finger, evaluated as non-compensably (zero 
percent) disabling.  The veteran contends that both of these 
disabilities warrant increased ratings.   

The veteran was afforded a VA examination in May 2003 for the 
purpose of determining the degree of disability he suffers 
due to his left knee and left little finger disabilities.  
The veteran reported that he had chronic ache and pain, and 
some weakness, stiffness, and fatigability with the left 
knee.  These were chronic, ongoing problems, without any 
specific flare-ups.  He was using a cane, but not a brace.  
He reported being able to perform normal daily activities, 
though he reported difficulty going up and down stairs.  He 
also reported some pain and weakness in his left little 
finger, as well as diminished grip and grasp when using his 
left hand.  X-rays of the left knee were termed suggestive of 
early degenerative arthritic changes, but were otherwise 
unremarkable.  X-rays of the left hand revealed minimal to 
moderate degenerative arthritic changes of some of the 
interphalangeal joints, with some degree of osteoporosis.  

On examination, the examiner found that the veteran had a 
limp associated with his left leg.  The left patella was 
noted as missing owing to a patellectomy done in the early 
1970s.  He had a little tenderness and soreness.  He could 
flex the left knee from zero to 125 degrees actively with 
mild to moderate pain with motion.  There was no effusion, 
and the knee was stable to mediolateral and anteroposterior 
testing.  McMurray's was negative.  

Regarding the left little finger, the examiner found some 
tenderness, and some limited motion in the PIP joint.  He 
could only flex to about 40 degrees actively, but could fully 
extend the finger.  The examiner found normal motion in all 
of the other small joints.  The veteran had active flexor 
tendons to the little finger, and had sensation.  Left hand 
grip was diminished somewhat.  

A Cleveland Clinic treatment note dated in July 2003 noted 
that the veteran had excellent range of motion of both knees, 
with no effusion, good stability, AP and varus-valgus on both 
knees.  X-ray examination revealed the lack of a patella on 
the left, but otherwise, in the examiner's words, reasonably 
well-maintained knees.  

At a July 2003 hearing at the RO, the veteran testified that, 
while he had once used a knee brace for his left knee, he no 
longer did.  He testified that his health care providers had 
recommended his using, if anything, an elastic knee support.  
He also testified that there had been no hospitalizations 
related to the left knee, and no surgery had been 
recommended.  When asked if he had lost any work because of 
his knee disability, the veteran responded that he was no 
longer working, and was on SSA disability because of an 
industrial accident.  He testified that he would take perhaps 
five or six Tylenol IV tablets for his pain in the space of a 
month.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When a specific 
disability is not listed in the rating schedule, rating is 
done by analogy to a closely related disease or injury in the 
Rating Schedule in which not only the functions affected, but 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2006).

The veteran's left knee disability is not specifically listed 
in the rating schedule, and therefore has been rated by 
analogy by the RO to Diagnostic Code 5257, other impairment 
of the knee.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, 
a 10 percent evaluation is for application when there is 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is for application when there is moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is for application when there is severe recurrent 
subluxation or lateral instability.

These rating criteria are admittedly subjective in nature, 
and the regulations nowhere define slight, moderate, or 
severe.  Nevertheless, the Board finds that the objective 
medical evidence of record is adequate to demonstrate that 
the veteran's left knee disability does not exceed in 
severity the criteria for the currently assigned 20 percent.  
In short, examiners have found his knee stable, which means 
that there is no subluxation or instability.  Absent such a 
problem, a higher rating under Diagnostic Code 5257 may not 
be assigned.  

The Board notes that in adjudicating this issue, the RO has 
included arthritic changes in the description of the 
veteran's service-connected disability.  A rating separate 
from the one assigned under Diagnostic Code 5257 may be 
assigned for arthritis and any associated pain and limitation 
of motion.  This is so because Diagnostic Code 5257 does not 
contemplate arthritis, pain, or limited motion.  VAOPGCPREC 
23-97 (July 1, 1997).  

Arthritis is evaluated utilizing Diagnostic Code 5003.  
38 C.F.R. § 4.71a.  Diagnostic Code 5003, in turn, calls for 
rating the arthritis on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed.  

Here, there is x-ray evidence of degenerative changes.  As 
noted, there is objective evidence of some limitation of 
motion in the veteran's left knee, but that slight limitation 
is non-compensable under Diagnostic Codes 5260 (flexion) and 
5261 (extension).  38 C.F.R. § 4.71a.  In the absence of a 
compensable limitation of motion of the veteran's left knee, 
the Board finds that, because the knee is a major joint, a 
separate 10-percent rating is warranted.  Diagnostic Code 
5003; VAOPGCPREC 23-97.

In determining the degree of limitation of motion, as was 
necessary in the foregoing analysis, several regulatory 
provisions are taken into consideration:  the provisions of 
38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during 
flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; 
and the provisions of 38 C.F.R. § 4.10 concerning the effects 
of the disability on the veteran's ordinary activity.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2006).  Here, however, the veteran's 
original left knee disability has been rated under Diagnostic 
Code 5257, which does not take into account range of motion.  
See VAOPGCPREC 23-97.  However, in determining that the 
veteran's left knee range of motion is non-compensable for 
purposes of awarding a 10-percent rating under Diagnostic 
Code 5003, the Board notes that the examiner took DeLuca into 
account in assessing the veteran's left knee disability and 
range of motion of the left knee.  The range of motion was 
reported as being from zero to 125 degrees, with mild to 
moderate pain demonstrated throughout the range of motion; 
but the pain was not indicated as a further limiting factor.  
The veteran also reported fatigability associated with left 
knee.  All told, a higher rating is not warranted under 
Diagnostic Code 5257, but a separate 10-percent rating is 
warranted under Diagnostic Code 5003.

Turning to the claim for an increased rating for the left 
little finger, the Board notes that this has been rated by 
analogy to the criteria found at Diagnostic Code 5227, 
ankylosis of the ring or little finger.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5227, the only rating available is zero 
percent, or non-compensable, and as noted this rating is to 
be assigned when the finger is ankylosed.  A higher rating is 
therefore not available for the residuals of the veteran's 
left little finger injury.  Even considering the pain and 
limitation of motion, the veteran's finger is not ankylosed.  
He has had some diminished usefulness of the hand, 
particularly with respect to his gripping ability, but it 
cannot be said the loss of function is any greater than 
diminished function of the hand that would accompany 
ankylosis of that finger, which is contemplated by Diagnostic 
Code 5227.  

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  

The current evidence of record does not demonstrate that the 
veteran's service-connected disabilities have resulted in any 
periods of hospitalization or in marked interference with 
employment due exclusively to the veteran's service-connected 
disabilities.  Id.  In this regard, the Board observes that 
the veteran is no longer working, and is in receipt of SSA 
disability payments.  However, the veteran testified at his 
hearing that his not working was precipitated by an 
industrial accident that occurred after he left military 
service, and is therefore not related to service.  A history 
recorded at the time of an examination conducted by the West 
Virginia University Hospital in January 1980 noted that the 
veteran suffered a back injury in a 1979 coal mine accident.  
Other treatment records indicate another work accident in 
1998 affecting his hip and groin, which resulted in hip 
replacement surgery in April 1999.

The Board notes that the rating schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2006).  Given the lack of evidence showing 
unusual disability with respect to the left knee and left 
little finger that is not contemplated by the rating 
schedule, the Board concludes that a remand to the agency of 
original jurisdiction (AOJ) for referral of either issue to 
the VA Central Office for consideration of an extraschedular 
evaluation is not warranted.

III.  New and material evidence

The veteran contends that his currently diagnosed ulcerative 
colitis and chondromalacia of the right knee are related to 
his military service and should therefore be service 
connected.  The record shows that the veteran was denied 
service connection for chondromalacia patella of the right 
knee by the Board in a May 1974 decision.  The veteran was 
denied service connection for ulcerative colitis in a RO 
rating decision dated in April 1994.  The veteran did not 
appeal that rating decision.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A 
decision of the Board is a final decision.  38 C.F.R. 
§ 19.104 (1973); 38 C.F.R. § 20.1100 (2006).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  Colitis

At the time of the RO's denial of service connection for 
ulcerative colitis in April 1994, the evidence of record 
consisted of  the veteran's SMRs; VA outpatient treatment 
records from July 1985 through April 1993; the report of 
April and October 1973 medical examinations; a January 1974 
statement from W.M., M.D.; a March 1973 letter from C.McC., 
M.D.; records from the Uniontown Hospital in Uniontown, 
Pennsylvania; and written argument provided by the veteran.  

Evidence added since the RO's April 1994 decision consists of 
private treatment reports from J.B.S., M.D., for the period 
July 1999 through January 2002; private treatment records 
from K.G., D.O., dated from April 1999 through October 2000; 
private treatment records from D.B., M.D., dated from 
December 2000 through August 2002; treatment records from the 
West Virginia University Hospital from January 1980 through 
June 1981; VA outpatient treatment reports from the 
Cleveland, Ohio VA Medical Center (VAMC) dated from January 
2002 through May 2003; the aforementioned VA examination 
report from May 2003; treatment notes from the private 
Cleveland Clinic from July and August 2003; and the report of 
a colonoscopy conducted in February 2005. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The RO's April 1994 denial of service connection for colitis 
was based on there being no evidence in the veteran's SMRs 
related to colitis.  Because the veteran claimed service 
connection for colitis based on presumptive exposure to 
herbicide agents (Agent Orange) while serving in Vietnam, 
service connection was also denied because the record failed 
to show that the veteran was diagnosed with any of the 
several diseases/disorders shown to be etiologically related 
to such exposure and presumptively related thereto.  
38 C.F.R. § 3.309(a).  Thus, at the time of the RO's April 
2004 decision, while there was evidence of a current 
disability, there was no medical evidence of in-service 
incurrence or aggravation of an injury or disease, and no 
medical evidence of a nexus between the current disability 
and any in-service disease or injury.

While all of the evidence received since the RO's April 1994 
denial of service connection for colitis is new in the sense 
that it was not previously of record, the Board finds that 
none of it is material because none of it is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  In short, none of the new evidence 
relates either to in-service incurrence or aggravation of an 
injury or disease, or provides medical evidence of a nexus 
between the current disability and any in-service disease or 
injury.  Most of the new medical evidence relates to the 
veteran's knee or back disabilities.  That which does relate 
to his colitis includes a January 1981 report from Dr. D.P., 
which only reported his current condition.  VA treatment 
records, including the report of the colonoscopy, deal only 
with ongoing treatment.  

In sum, new and material evidence to reopen the previously 
denied claim of service connection for ulcerative colitis has 
not been received.

B.  Right knee

At the time of the Board's denial of service connection for 
chondromalacia patella of the right knee in May 1974, the 
evidence of record consisted of the veteran's SMRs; the 
report of April and October 1973 medical examinations; a 
January 1974 statement from W.M., M.D.; a March 1973 letter 
from C.McC., M.D.; records from the Uniontown Hospital, and 
written argument provided by the veteran.  In its decision, 
the Board found there was no evidence of any right knee 
disability or injury in service, and no credible medical 
evidence of a nexus between the current disability and any 
in-service disease or injury.

Relevant evidence added to the record since the Board's May 
1974 decision consists of VA outpatient treatment records 
from July 1985 through April 1993; private treatment reports 
from J.B.S., M.D., for the period July 1999 through January 
2002; private treatment records from K.G., D.O., dated from 
April 1999 through October 2000; private treatment records 
from D.B., M.D., dated from December 2000 through August 
2002; treatment records from the West Virginia University 
Hospital from January 1980 through June 1981; VA outpatient 
treatment reports from the Cleveland VAMC dated from January 
2002 through May 2003; the aforementioned VA examination 
report from May 2003; treatment notes from the Cleveland 
Clinic from July and August 2003; and additional argument 
from the veteran.  

While the evidence received since the Board's May 1974 denial 
is new, the Board finds that none of it is material because 
none is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim because none of the new 
medical evidence relates the veteran's chondromalacia of the 
right knee to his military service.  

The evidence from the West Virginia University Hospital 
relates to the veteran's non-service-related back injury.  
Dr. J.B.S.'s and Dr. D.B.'s treatment records relate 
primarily to the veteran's back and hip disabilities.  
Mention is made of the veteran's right leg (not knee) pain in 
connection with his ongoing back disability and treatment, 
and there is no correlation made between the right leg pain 
and military service.  Dr. K.G.'s treatment note related only 
to epidural steroid injections and right L5 and S1 nerve root 
blockades, and do not mention the veteran's right knee.  

As noted above, Cleveland Clinic treatment records reveal 
that the veteran had excellent range of motion of both knees, 
with no effusion, good stability, AP and varus-valgus on both 
knees.  In the examiner's words, the veteran's knees were 
reasonably well-maintained.  Regarding the veteran's 
chondromalacia of the right knee, the physician noted in his 
August 2003 note that he "cannot say that this is due to the 
left knee patellectomy."  

In short, none of the newly received evidence contains any 
medical evidence relating the veteran's diagnosed 
chondromalacia of the right knee to his military service, and 
therefore is not material evidence that would warrant a 
reopening of the claim.

The veteran continues to contend that his ulcerative colitis 
and chondromalacia of the right knee are related to his 
military service.  However, none of the new medical evidence 
of record supports either contention.  Moreover, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the etiology 
of his ulcerative colitis and chondromalacia of the right 
knee disabilities have no probative value.

In view of the foregoing, the Board finds that new and 
material evidence to reopen the previously denied claims of 
service connection for ulcerative colitis and chondromalacia 
of the right knee has not been received, and the application 
to reopen these two claims will therefore be denied.


ORDER

Entitlement to a rating greater than 20 percent under 
Diagnostic Code 5257 for chondromalacia of the left knee with 
patellectomy is denied.

Entitlement to a 10 percent rating for left knee arthritis 
separate from the Diagnostic Code 5257 rating is granted, 
subject to the laws and regulations governing the award of 
compensation benefits.

Entitlement to an increased rating for residuals of injury to 
left little finger, currently evaluated as non-compensably 
(zero percent) disabling, is denied.

New and material evidence having not been received to reopen 
the veteran's claim of service connection for ulcerative 
colitis, the application to reopen is denied.

New and material evidence having not been received to reopen 
the veteran's claim of service connection for chondromalacia 
of the right knee, the application to reopen is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


